—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Taylor, J.), dated August 4, 1999, which denied their motion for leave to amend the complaint and restore the action to the trial calendar.
Ordered that the order is affirmed, with costs.
This Court dismissed the complaint in its entirety (see, Jackson v City of New York, 251 AD2d 457; Jackson v City of New York, 240 AD2d 708). The Supreme Court does not have jurisdiction to grant leave to amend a complaint and restore an action to the trial calendar under these circumstances (see, CPLR 3025 [bl; Slater v American Min. Spirits Co., 33 NY2d 443, 447). Ritter, J. P., Thompson, S. Miller and Florio, JJ., concur.